Citation Nr: 1647100	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), major depressive disorder (MDD), schizophrenia and schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to September 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran testified before the undersigned at a Video Conference hearing.  The hearing transcript is of record. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for a chronic mental disability, to include post-traumatic stress disorder (PTSD), schizophrenia, depression, and bipolar disorder, is deemed to include any psychiatric disability, and has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia, depression, and bipolar disorder.

In April 2014, the Board reopened the Veteran's claim, and remanded the case again for further development by the originating agency.  The Board remanded the case again in December 2014.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.




FINDINGS OF FACT

1.  The competent and credible evidence supports the Veteran's claimed in-service stressors.

2.  The Veteran has been diagnosed with schizoaffective disorder that is related to his reported in-service stressors.


CONCLUSION OF LAW

Schizoaffective disorder was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating her claim for service connection for an acquired psychiatric disability.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for service connection for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that he has a current psychiatric disability, which developed as a result of stressful incidents during active military service. 

The Veteran's DD Form 214 reflects that his military occupation specialty was administrative specialist.  An April 1983 entry in the service treatment records reflects that the Veteran presented with complaints of nervous shaking and that he was under stress at work.  The entry noted a tremor of the hands, and that the Veteran had just arrived from Germany, and that he worked nights in the MPs as a clerk, and that he had difficulty typing reports correctly.  He was referred to mental health.  Approximately six hours later, he presented with complaints of shaking all over, and that he was unable to take Valium due to the shaking.  He reported that he had worked 36 hours, when he began shaking uncontrollably.  He reported similar episodes since age 18.  The next day, he again presented with complaints of stress and related that he did not like working the midnight shift.  His specific complaint was that he did not like the midnight shift. 

A February 1986 entry in the service treatment records reflects the Veteran was hospitalized in April 1983 for an anxiety reaction, and noted that the acute situational stress apparently had resolved.  A May 1986 Discharge Summary reflects that the Veteran was hospitalized for acute alcoholic intoxication with violent behavior.  The Summary reflects that the Veteran had served four years as an administrative clerk, and that he was married.  The Veteran reported that his wife gave birth to a premature baby who died, and that she recently experienced another premature birth where the baby died.  He reported that he ruminated over the deaths and started having anorexia, sleep disturbance, irritability, and diminished moods.  He then started drinking more.  The examiner noted the Veteran to be depressed and suicidal, though he had no particular plan or real intent.  He was diagnosed with alcohol abuse and entered into the alcohol extended detoxification program, which he completed successfully. 

A November 1988 Community Mental Health Service Questionnaire reflects that the Veteran related that he and his wife had just lost their third child.  He noted that he had experienced trouble with people in his unit and in doing his job, but he provided no specifics.

A July 2001 VA PTSD Assessment note by a clinical psychologist reflects that the Veteran related that, although his primary MOS was administrative specialist, he functioned in other capacities, to include maintaining a state of readiness for nuclear and chemical warfare.  He related that he experienced nightmares with traumatic content three times daily, and an incident when a friend "choked on a bacon rind" in the mess hall and died, despite the Veteran's efforts to save him.  The note reflects that the Veteran was administered the Boston Depression Inventory (BDI), the Modified Injury Severity Scale (MISS), and the Minnesota Multiphasic Personality Inventory-2 (MMPI-2).  The evaluator interpreted the Veteran's responses has having produced essentially invalid results, with grossly elevated validity and clinical scales.  The evaluator opined that the Veteran's results were similar to other Veteran's similarly situated.  The evaluator noted, however, that the MMPI-2 results indicated that depression and anxiety were present, in addition to other pathology such as low self-esteem, familial discord, and excessive guilt and self-punishing thinking.  The evaluator opined that the Veteran's profoundly elevated responses may be interpreted as a plea for help.  The evaluator observed that, while it was not feasible to form a diagnostic impression based on "these protocols," in light of the extensive discussion with the Veteran, the evaluator opined that the Veteran's reported symptomatology was in keeping with that of other Veterans who had participated in trauma-related experiences similar to those described by the Veteran.  The evaluator rendered an Axis I diagnosis of PTSD, chronic, delayed onset, and major depressive disorder, recurrent, moderate.

In his August 2001 statement, the Veteran related that, while assigned to the 110th Military Police, the unit was tasked with guarding nuclear missile sites, where he observed rapes, drug abuse, and terrorist attacks.  While assigned to the 29th Chemical Co., he again observed smuggling, drug abuse, and mental distress.  He also related the experience of the death of his children.  He referred to a friend who died in his arms, and the mental distress of maintaining a high state of alert.  

The June 2002 VA PTSD examination report reflects that the examiner reviewed the claim file, the Veteran's computerized treatment records, and noted the July 2001 diagnosis of PTSD and major depressive disorder.  The Veteran reported that he was stationed in Germany for approximately five years, and that he worked as a MP.  He related that he saw all sorts of problems, to include beatings, hate crimes, rape, and other destructive events.  The Veteran related the instance when a friend died in his arms in the mess hall.  The Veteran also related the death of his three children, that he was married twice, and that he lived with his mother and kept to himself.  As concerned the events the Veteran claimed to have witnessed while assigned to a MP unit, the examiner observed that he was not certain if it was the reality or a delusion on the Veteran's part, and there was a tendency towards grandiosity.  The examiner opined that the Veteran's diagnosis was schizophrenia rather than PTSD, and that he suspected that much of the Veteran's content was delusional, and he was not accurate in providing a history.  The examiner rendered an Axis I diagnosis of schizophrenia, undifferentiated type.  However, he did not offer an opinion as to the etiology of the diagnosed disorder. 

In his notice of disagreement, the Veteran again asserted that he led a crew which captured five intruders and killed two, and that he tried to administer aid to a friend who died in the mess hall. 

At the May 2003 Travel Board Hearing, the Veteran related that the friend and fellow soldier who died in his arms was a John Hinkley, and it occurred around November 1981.  In a February 2010 statement, the Veteran indicated that the friend's name was actually "Lester Hinkley."

An April 2010 report from the National Archives & Records Administration indicates that the Veteran's reported stressor of witnessing his friend, John Hinkley, die during active duty had been conceded.

As such, the Veteran was afforded a VA PTSD examination in June 2010.  The examiner diagnosed schizoaffective disorder bipolar type, polysubstance abuse in full sustained remission, and personality disorder, not otherwise specified with associated schizoid traits.  The examiner noted that the evidence of record showed that the Veteran had struggled with severe alcoholism and other substance abuse, on and off for years, since his teenage years.  He also noted that during treatment at the Dallas VA in August 1997, the Veteran reported a history of blackouts, bizarre dreams, depression, crying spells, irritability, and manic symptoms, and was given a provisional diagnosis of bipolar mood disorder, rule out schizoaffective disorder.  He noted further that while substance abuse could have been adding to these symptoms, the Veteran has continued to show schizoaffective symptoms even during periods of confirmed sobriety.  He noted that the Veteran was administered the Minnesota Multiphasic Personality Inventory-II (MMPI-II) in May 2001, and was given a diagnosis of PTD with associated depression and bipolar disorder.  He also noted that the Veteran's reported stressor of witnessing a friend's death in the mess hall had been conceded.

The examiner concluded that given test results and variability in his report of symptoms and history, there was some concern about validity of some of his reported symptoms, but there was a fairly consistent report of psychosis, in one form or another.  He opined that while the Veteran's symptoms had been interpreted as PTSD, he did not endorse sufficient criteria to warrant a PTSD diagnosis, and as his symptoms appeared more consistent with his psychosis, the more accurate diagnosis was schizoaffective disorder.  In this regard, he noted that while the Veteran had claimed PTSD secondary to various stressors in the military, he did not mention any of those stressors without being questioned about it.  Specifically with regard to the conceded stressor, the examiner noted that the Veteran did not mention it during his current interview and did not seem very focused on it while in the military.  As such, he opined that it was less likely than not that the event would have caused the Veteran's severe psychological symptoms.  The examiner also noted that the Veteran did not report any re-experiencing symptoms during examination. He also noted that there were clear problems with the Veteran's credibility, including disorganized thinking, being a poor historian and clear attempts to gain compensation for the claimed disability.  Finally, the examiner noted that the results of the Veteran's MMPI-II were invalid and reflected random responding, and that there was sufficient inconsistency and contradiction in his responses to render the test results invalid.  He also noted that previous MMPI-II test results reflected symptom exaggeration/over reporting, even considering his history of psychosis.

The examiner only commented on the Veteran's previous diagnosis of bipolar disorder to say that his claim for that disability had already been rejected.  However, he did conclude that while it is "possible" that there were earlier manifestations of his schizoaffective disorder, "his extensive use of drugs and alcohol cloud that issue [to] the point that accurate assessment of onset of his schizoaffective disorder cannot be stated without resorting to speculation prior to 1997."  The Board found that the speculative nature of this opinion made it invalid for evaluation purposes.

The Board also found that the medical opinions of record were conflicting with regard to their diagnoses for the Veteran, and their conclusions as to the etiology of the diagnosed disorders.  Furthermore, the June 2002 examiner did not offer an opinion as to the etiology of the diagnosed schizophrenia, and the June 2010 examiner's opinion with regard to the diagnosed schizoaffective disorder included an inadequate rationale.  See April 2014 Board Remand.  Accordingly, the Veteran was afforded another VA examination in June 2014.

After review of the claims and file and interview of the Veteran, the June 2014 VA examiner concluded that the Veteran's symptoms did not meet the DSM-5 criteria for PTSD, and that they were best characterized by schizoaffective disorder, depressed type.  The examiner also opined that it is less likely as not that the diagnosed schizoaffective disorder, depressed type originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  His rationale was that any report of mental health symptoms in the military were related to stressful situations with his wife and basic job demands. 

In the December 2014 remand, the Board found that the June 2014 examiner's opinion was unclear and lacked sufficient detail.  In this regard, the examiner found that the Veteran's reported mental health symptoms were related to stress within his marriage and the demands of the Veteran's job.  The record reflects that the marital/family problems the Veteran was experiencing, including stress related to numerous miscarriages, occurred while the Veteran was on active duty.  Furthermore, his reported job-related stress was associated with his military occupation as an administrative specialist/clerk in a military police unit.  Therefore, the Board found that the examiner should have discussed whether the Veteran's in-service psychiatric symptoms, related to the Veteran's family and job-related stress he experienced during active duty, were related, in any way, to the development of his currently diagnosed schizoaffective disorder.  As the June 2014 examiner's opinion lacked sufficient detail, it was inadequate for evaluation purposes.  Accordingly, another VA opinion was submitted in February 2015.

The February 2015 examiner noted that the Veteran does not meet the criteria for PTSD under DSM-5 criteria.  Rather, the Veteran was diagnosed again with schizoaffective disorder, which the examiner opined less likely as not originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  The examiner repeated the exact same rationale from the June 2014 examination, specifically, that any report of mental health symptoms in military were related to stressful situations with the Veteran's wife and basic job demands, and added the additional caveat that the Veteran's schizoaffective disorder had manifestations that started five years post military experiences.  The Board finds this opinion inadequate for evaluation purposes.  In this regard, as previously noted, as the marital/family problems the Veteran was experiencing, occurred while the Veteran was on active duty, and his reported job-related stress was associated with his military occupation as an administrative specialist/clerk in a military police unit, the examiner should have discussed whether the Veteran's in-service psychiatric symptoms, related to the Veteran's family and job-related stress he experienced during active duty, were related, in any way, to the development of his currently diagnosed schizoaffective disorder.  Furthermore, the fact that the Veteran may have manifested symptoms of his currently diagnosed schizoaffective disorder a few years after his military service, does not lead to the conclusion that his current disability is not related to stressful events in service.  However, the Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Service connection is possible for a disability first identified after service.   Therefore, the Board finds that the opinion is inadequate for evaluation purposes.

As highlighted above, the medical evidence of record shows that the Veteran has been diagnosed with schizoaffective disorder.  The record thus demonstrates a current disability. 

With regards to the second element, as noted above, the Veteran has consistently reported that he experienced family/marital problems during active duty, that he experienced job-related stress associated with his occupation as an administrative specialist/clerk in a military police unit, and that he witnessed a friend die during active duty.  The Board finds that the stressors identified by the Veteran are not only generally consistent with the circumstances of his service, but have also been conceded based on corroborating evidence of record.  The Board notes that the Veteran is considered competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Therefore, under currently applicable regulations, the Veteran's lay statements as to the in-service stressors are sufficient to establish the second element of service connection.  

The Board has attempted to obtain a VA opinion in this case.  Unfortunately, all of the opinions obtained are in some way incomplete.  However, the June 2014 and February 2015 opinions both clearly state that the Veteran's reports of mental health symptoms in service were related to stressful situations with his wife and basic job demands, which were consistent with the circumstances of his service, and have been conceded based on corroborating evidence of record.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed psychiatric disorder is related to his mental health symptoms in service, and service connection for schizoaffective disorder is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  See also 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered the Veteran's entitlement to service connection for other psychiatric diagnoses but does not find that the evidence of record supports such a finding.  More specifically, while the record does reflect a July 2001 diagnosis of PTSD that was later found to possibly have associated major depressive disorder and bipolar disorder, the tests that originally resulted in this diagnosis were not considered valid and the Veteran's symptoms were later found inconsistent with a diagnosis of PTSD.  In addition, although the record also contains a diagnosis of schizophrenia without etiology, since both this condition and schizoaffective disorder are both rated as psychoses, the Board does not find that remand for further development as to this disability is necessary.  See 38 C.F.R. § 3.384 (2015).  On the other hand, the record reflects that the Veteran's consistent report of symptoms associated with miscarriages in service have also resulted in multiple diagnoses of schizoaffective disorder, including most recently in 2014.  Therefore, while the Board finds that service connection for schizoaffective disorder is warranted, it does not find that service connection for any other acquired psychiatric disorder is warranted at this time.


ORDER

Service connection for schizoaffective disorder is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


